Citation Nr: 0013624	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  99-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This appeal arises from decisions of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  In his December 1998 substantive appeal, the veteran 
requested a Travel Board hearing.  This request was 
thereafter withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim of service connection has 
been obtained by the RO.

2.  The veteran did not engage in combat during service.

3.  The veteran's claimed traumatic stressors in service are 
not supported by credible evidence.

4.  The veteran's descriptions of stressor events are vague 
and can not be verified due to lack of specific details.

5.  The veteran's current diagnosis of PTSD is based on his 
unverified account of non-combat stressors, which is 
insufficient to support the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
complaints, symptoms or findings regarding any psychiatric 
disability to include PTSD.  His DA Form 20 is negative for 
awards or other evidence indicating participation in combat.  

A May 1998 letter from Jeffery E. Boone, D.O., states that he 
had recently seen the veteran and put him on a medication 
regimen for PTSD.  He had referred the veteran for 
psychiatric evaluation and assessment.  The letter does not 
state the basis for the diagnosis other than the veteran's 
symptoms.  

An undated two-page letter from the veteran lists vague 
stressors such as being fired on, seeing body bags, and 
having to find his own transportation out of Vietnam.  The 
letter is negative for dates or other information by which 
the putative stressors could be verified.  

A letter from the veteran's spouse was received in March 
1998.  She listed the veteran's current symptoms of crying 
and experiencing rage and flashbacks.  The letter also 
includes her opinion that the symptoms are related to the 
veteran's Vietnam service.

The veteran's December 1998 appeal includes a list of three 
soldiers that the veteran knew in Vietnam; however, it states 
that they survived.  The remainder of the letter describes 
his current symptoms and their affect on his family.  He also 
noted an incident in 1972, which he did not describe, after 
which a VA hospital saved his life.  The letter does not 
include any information from which a stressor could be 
verified.




Analysis

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability".  
Cohen (Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997).  
The Board finds that the instant claim is well grounded.  

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110 (West 1991).

Under the criteria in effect prior to March 7, 1997, the 
following regulation was in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
Court reaffirmed that eligibility for service connection for 
PTSD required a current, clear medical diagnosis.  In June 
1999, revised regulations concerning post traumatic stress 
disorder were published in the Federal Register which 
reflected the decision in Cohen, supra.  The regulations were 
made effective from the date of the Cohen decision.  The 
regulation provides as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

In Moreau v. Brown, 9 Vet.App. 389 (1996), the Court set 
forth the analytical framework for establishing the presence 
of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD.  There are two 
major components to the analysis: (1) whether the evidence 
demonstrates that stressful events occurred and (2) whether 
the stressful events are sufficient to support a diagnosis of 
PTSD.

With regard to the first component of the Court's analysis 
under 38 U.S.C.A. § 1154 (b), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet.App. 
60 (1993).  This is determined through the receipt of certain 
recognized military citations or other service department 
evidence.  38 C.F.R. § 3.304(f).  If a determination is made 
that the veteran was not engaged in combat with the enemy, or 
that the veteran was engaged in combat with the enemy but 
that the stressors are not related to such combat, it must be 
determined whether the claimed stressor is corroborated 
sufficiently by service records or other sources to establish 
the occurrence of the claimed stressful events.  See Moreau, 
9 Vet.App. 389 (1996); Doran v. Brown, 6 Vet.App. 283, 289 
(1994).

The second component of the Court's analysis holds that if 
there was a stressful event in service, the RO or the Board 
must determine whether the stressful events were of 
sufficient gravity to support a diagnosis of PTSD under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders. Zarycki v. Brown, 6 Vet.App. 91 
(1993).  In West v. Brown, 7 Vet.App. 70 (1994), the Court 
held that the sufficiency of the stressor is a medical 
determination. Adjudicators may not render a determination on 
this point in absence of independent medical evidence.  
Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

In this case, the record shows that the veteran was being 
treated for PTSD by Jeffery E. Boone, D.O.  However, the 
record does not set out the basis for this diagnosis.  The 
Board must now determine, through recognized military 
citations or other supportive evidence, whether the veteran 
was engaged in combat with the enemy and whether the claimed 
stressors are related to such combat.  In other words, a 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient by themselves, to establish the 
fact.  The record must first contain recognized military 
citations or other supportive evidence to establish that he 
"engaged in combat with the enemy."

The veteran has repeatedly submitted vague statements about 
his Vietnam service and that he felt that being fired upon 
was a sufficient stressor to warrant service connection for 
PTSD.  However, his service personnel records do not reflect 
any awards or decorations denoting direct combat 
participation.  There is no award of the Combat Infantryman's 
Badge or Purple Heart.  He has not received any awards for 
valor.  The service personnel records contain no documentary 
evidence that demonstrates that the veteran was ever in 
combat.  The veteran's military occupational specialty was in 
communications and does not demonstrate involvement in 
combat.  Consequently, the Board concludes that the veteran 
was not engaged in combat with the enemy.

Since the Board has determined that the veteran did not 
engage in combat with the enemy, it must determine whether 
any claimed stressor is corroborated sufficiently by service 
records or other sources to establish the occurrence of the 
claimed stressful events.  In this case, the veteran has 
alleged that he experienced traumatic events during service.  
However, the information that the veteran has provided 
regarding his alleged in-service stressors is incomplete or 
unverifiable.  Despite the VA's request to the veteran to 
provide more detailed information regarding the alleged 
stressful events to include the dates, times, places, and 
names of individuals involved, the veteran's putative 
stressors are extremely vague.  The service records do not 
corroborate the veteran's statements, and the veteran has not 
supplied the necessary details so that further investigation 
may be conducted in an attempt to verify a putative stressor 
event.  If a veteran wants help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet.App. 406 (1991).  
Further, as the veteran has not provided adequate information 
regarding dates and places, there is no way to corroborate, 
or even attempt to corroborate his putative stressors.  Swann 
v. Brown, 5 Vet.App. 229, 233 (1993).

In sum, the veteran was diagnosed as having PTSD decades 
after service.  The diagnosis was based on the veteran's 
uncorroborated accounts of traumatic events.  The RO has 
attempted to obtain additional information in order to verify 
the alleged stressors, but to no avail.  Thus, the Board 
finds that the veteran did not engage in combat with the 
enemy and his non-combat putative stressors are not 
corroborated by the service records or any other source.  In 
light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for PTSD is denied. 


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

